

Exhibit 10.46


 
CPI INTERNATIONAL, INC.
 
PERFORMANCE STOCK OPTION AGREEMENT
 
THIS PERFORMANCE STOCK OPTION AGREEMENT (the “Agreement”) is made and entered
into as of the date of grant set forth on Exhibit A hereto by and between CPI
International, Inc., a Delaware corporation (the “Company”), and the individual
(the “Optionee”) set forth on Exhibit A.
 
A.           Pursuant to the CPI International, Inc. 2006 Equity and Performance
Incentive Plan (the “Plan”), the Committee has determined that it is to the
advantage and best interest of the Company to grant to Optionee an option (the
“Option”) to purchase the number of shares of the Common Stock of the Company
(the “Shares” or the “Option Shares”) set forth on Exhibit A hereto, at the
exercise price determined as provided herein, and in all respects subject to the
terms, definitions and provisions of the Plan, which is incorporated herein by
reference.
 
B.           Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:
 
1. Grant and Terms of Stock Option.
 
1.1 Grant of Option.  The Company has granted to the Optionee the right and
option to purchase, subject to the terms and conditions set forth in the Plan
and this Agreement, all or any part of the number of Shares set forth on Exhibit
A at a purchase price per Share equal to the exercise price per Share set forth
on Exhibit A.  This Option is not intended to be an Incentive Stock Option and
is instead intended to be a Nonqualified Stock Option.
 
1.2 Vesting and Exercisability.
 
1.2.1 This Option grant shall be broken up into two (2) tranches (each a
“Tranche”) as follows:
 
1.2.1.1  
Tranche One shall consist of options to purchase one-half of the Shares subject
to this Option.

 
1.2.1.2  
Tranche Two shall consist of options to purchase one-half of the Shares subject
to this Option.

 
1.2.2 Except as provided in Section 1.2.6 or 1.2.7 below, this Option shall
become vested and exercisable with respect to Shares subject to this Option on
the first date on which both the Time Vesting Condition (described below) and
the Performance Condition (described below) is satisfied with respect to such
Shares.
 
1.2.3 Time Vesting Condition.  The “Time Vesting Condition” shall be satisfied
with respect to twenty-five percent (25%) of the Shares in each Tranche on the
first anniversary of the date of grant.  On each subsequent anniversary of the
date of grant, the Time Vesting Condition shall be satisfied with respect to an
additional 25% of the Shares in each Tranche, until the Time Vesting Condition
has become satisfied with respect to 100% of the Shares in each Tranche.  
 
1.2.4 Performance Conditions.  The “Performance Condition” shall be deemed to be
satisfied with respect to all of the Shares in a Tranche on the first date on
which the Average Stock Price (as defined below) equals or exceeds the Price
Threshold (as defined below) with respect to such Tranche.
 
1.2.5 Defined Terms.
 
1.2.5.1  
“Applicable Trading Period” means with respect to any date, the twenty
consecutive Trading Days (as defined below) immediately prior to such date, but
only if all such Trading Days occur during the Performance Period (as defined
below).

 
1.2.5.2  
“Average Stock Price” as of any date means the average, for the Applicable
Trading Period immediately preceding such date, of (i) the last reported sales
price of a Share for each Trading Day in the Applicable Trading Period, as
reported on the principal national securities exchange on which the Shares are
listed or admitted for trading or (ii) if the Shares are not listed or admitted
for trading on any national securities exchange, the average of the highest bid
and lowest asked prices for a Share in the domestic over-the-counter market as
reported by Pink OTC Markets, Inc., or any similar organization for each Trading
Day in the Applicable Trading Period.  The Average Stock Price shall be
appropriately adjusted to reflect any Share Adjustment Transaction (as defined
below) which impacts an Applicable Trading Period.

 
1.2.5.3  
“Performance Period” shall mean the period beginning on the twentieth (20th) day
following the date of grant and ending on the tenth (10th) anniversary of the
date of grant.

 
1.2.5.4  
“Price Threshold” shall mean, (i) with respect to Tranche One, $13.50; and (ii)
with respect to Tranche Two, $16.00.  Each Price Threshold shall be
appropriately adjusted to reflect any Share Adjustment Transaction during the
Performance Period.

 
1.2.5.5  
“Share Adjustment Transaction” shall mean (i) a stock dividend with respect to
the Shares, (ii) the subdivision of the Shares (by stock split, reclassification
or otherwise) into a larger number of shares, (iii) the combination (by reverse
stock split or otherwise) of the Shares into a smaller number of shares, or (iv)
a transaction which has similar effect.

 
1.2.5.6  
“Trading Day” shall mean a day on which the principal national securities
exchange on which the Shares are listed or admitted to trading is open for
trading, or if the Shares are not listed or admitted to trading on any national
securities exchange, any day other than a Saturday, Sunday, or other day on
which commercial banking institutions in New York, New York are required or
authorized by law to remain closed.

 
1.2.6 In the event that (i) a Change of Control occurs and the Shares are
converted into the right to receive cash, other securities or other property, or
(ii) a Change of Control occurs and the Shares remain outstanding but are no
longer publicly traded (or the Company is taken private by the Cypress Group or
affiliates thereof), then the Performance Conditions shall no longer be
applicable and this Option shall be subject to the Time Vesting Condition
only.  In addition, if, in connection with a merger, consolidation,
reorganization, recapitalization or similar transaction in which the Company is
not the surviving entity, (i) all obligations under this Option are not fully
assumed by the surviving or resulting entity, and (ii) the Company fails to
provide the Optionee with cash or property with a fair market value equal to the
excess of the Fair Market Value of all of the Shares subject to this Option over
the aggregate exercise price of this Option, then this Option shall fully vest
and become fully exercisable immediately prior to the effectiveness of such
transaction.
 
1.2.7 Notwithstanding the foregoing, in the event of termination of Optionee’s
Continuous Status as an Employee, Director or Consultant for any reason, this
Option shall immediately cease vesting and no further vesting shall occur;
provided, however, if such termination occurs as a result of either death or
Disability, the Time Vesting of this Option shall be partially accelerated as
follows:  upon the date of termination as a result of either death or
Disability, the 25% of each Tranche that is next scheduled to satisfy the Time
Vesting Condition will be deemed to have satisfied the Time Vesting Condition;
provided, for the avoidance of doubt, termination due to death or Disability
shall not affect whether or not the Performance Conditions have been satisfied.
 
1.3 Term of Option.  The “Term” of this Option shall begin on the date of grant
set forth on Exhibit A and end on the expiration of the Term specified on
Exhibit A.  No portion of this Option may be exercised after the expiration of
the Term.
 
1.3.1 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant by death or Disability, this Option shall
terminate and be cancelled on the earlier of (i) the expiration of the Term, or
(ii) 12 months after termination of Optionee’s Continuous Status as an Employee,
Director or Consultant.
 
1.3.2 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant for any reason other than Cause, death or
Disability, the portion of this Option that is not vested and exercisable as of
the date of termination shall be immediately cancelled and terminated.  In
addition, the portion of this Option that is vested and exercisable as of the
date of termination of Optionee’s Continuous Status as an Employee, Director or
Consultant shall terminate and be cancelled on the earlier of (i) the expiration
of the Term, or (ii) 90 days after termination of Optionee’s Continuous Status
as an Employee, Director or Consultant.
 
1.3.3 If Optionee’s Continuous Status as an Employee, Director or Consultant is
terminated for Cause, this entire Option shall be cancelled and terminated as of
the date of such termination and shall no longer be exercisable as to any
Shares, whether or not previously vested.
 
2. Method of Exercise.
 
2.1 Notice of Exercise.
 
2.1.1 Except as otherwise provided in Section 2.1.2, this Option shall be
exercisable by written notice in the form attached hereto as Exhibit B which
shall state the election to exercise this Option, the number of Shares in
respect of which this Option is being exercised, and such other representations
and agreements with respect to such Shares as may be required by the Company
pursuant to the provisions of this Agreement and the Plan.  Such written notice
shall be signed by Optionee (or by Optionee’s beneficiary or other person
entitled to exercise this Option in the event of Optionee’s death under the
Plan) and shall be delivered in person or by overnight delivery service or
certified mail to the Secretary of the Company.
 
2.1.2 If permitted by the Company at the time of exercise, this Option may also
be exercised by providing a notice of exercise to the Third Party Administrator
(as the Company’s agent) by or through any means permitted by the Third Party
Administrator from time to time, including, without limitation, by providing
notice of exercise to the Third Party Administrator by telephone or by using the
Third Party Administrator’s Internet web site to provide notice of exercise, and
in such event, the notice of exercise may be provided, but shall not be required
to be provided, in writing.  For purposes hereof, “Third Party Administrator”
means BNY Mellon Shareowner Services as the Company’s third party stock option
administrator, or, as applicable, any successor third party stock option
administrator designated by the Committee.
 
2.1.3 Upon exercise in accordance with Section 2.1.1 or 2.1.2, the Optionee
shall pay the exercise price to the Company in any manner permitted by Section
2.3. This Option shall not be deemed exercised until the Company receives notice
of exercise pursuant to this Section 2.1 and the exercise price and any other
applicable terms and conditions of this Agreement are satisfied.  This Option
may not be exercised for a fraction of a Share.
 
2.2 Restrictions on Exercise.  No Shares will be issued pursuant to the exercise
of this Option unless and until there shall have been full compliance with all
applicable requirements of the Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all Applicable Laws, and
all applicable listing requirements of any national securities exchange or other
market system on which the Common Stock is then listed.  As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be necessary or appropriate,
in the judgment of the Committee, to comply with any Applicable Law.
 
2.3 Method of
Payment.                                                      Payment of the
exercise price shall be made in full at the time of exercise (a) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(b) by delivery of a properly executed exercise notice together with any other
documentation as the Committee and the Optionee’s broker, if applicable, require
to effect an exercise of the Option and delivery to the Company of the sale or
other proceeds (as permitted by Applicable Law) required to pay the exercise
price or (c) with the consent of the Committee in its discretion, by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value) that have been owned for a period of at least six months
(or such other period to avoid accounting charges against the Company’s
earnings).  In addition, the Committee may impose such other conditions in
connection with the delivery of shares of Common Stock in satisfaction of the
exercise price as it deems appropriate in its sole discretion.
 
2.4 Tax Withholding Obligations.  In addition to the foregoing requirements, any
exercise of this Option shall be conditioned upon the Optionee satisfying any
applicable tax withholding obligations imposed on the Company in connection with
the exercise of this Option.
 
3. Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or to a
beneficiary designated pursuant to the Plan, and may be exercised during the
lifetime of Optionee only by Optionee.  Subject to all of the other terms and
conditions of this Agreement, following the death of Optionee, this Option may,
to the extent it is vested and exercisable by Optionee in accordance with its
terms on the date of death, be exercised by Optionee’s beneficiary or other
person entitled to exercise this Option in the event of Optionee’s death under
the Plan.  This Option may be assigned, in connection with the Optionee’s estate
plan, in whole or in part, during the Optionee’s lifetime to one or more Family
Members of the Optionee.  Rights under the assigned portion may be exercised by
the person or persons who acquire a proprietary interest in such Option pursuant
to the assignment.  The terms applicable to the assigned portion shall be the
same as those in effect for the Option immediately before such assignment and
shall be set forth in such documents issued to the assignee as the Committee
deems appropriate.  
 
4. Restrictions; Restrictive Legends.  Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares).  
 
5. General.
 
5.1 Governing Law.  This Agreement shall be governed by and construed under the
laws of the state of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.
 
5.2 Notices.  Any notice required or permitted under this Agreement shall be
given in writing by overnight courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by 10
days advance written notice to the other parties.  Notice shall be effective
upon the earlier of receipt or 3 days after the date on which such notice is
deposited in the mails or with the overnight courier.
 
If to the Company:
CPI International, Inc.

 
 
811 Hansen Way

 
 
Palo Alto, California 94303-1110

 
 
Attention: Chief Financial Officer

 
 
If to Optionee, at the address set forth on Exhibit A.

 
5.3 Community Property.                                                      
Without prejudice to the actual rights of the spouses as between each other, for
all purposes of this Agreement, the Optionee shall be treated as agent and
attorney-in-fact for that interest held or claimed by his or her spouse with
respect to this Option and the parties hereto shall act in all matters as if the
Optionee was the sole owner of this Option.  This appointment is coupled with an
interest and is irrevocable.
 
5.4 Modifications.  This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.
 
5.5 Application to Other Stock.  In the event any capital stock of the Company
or any other corporation shall be distributed on, with respect to, or in
exchange for shares of Common Stock as a stock dividend, stock split,
reclassification or recapitalization in connection with any merger or
reorganization or otherwise, all restrictions, rights and obligations set forth
in this Agreement shall apply with respect to such other capital stock to the
same extent as they are, or would have been applicable, to the Option Shares on
or with respect to which such other capital stock was distributed.
 
5.6 Additional Documents.  Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.
 
5.7 No Third-Party Benefits.  Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.
 
5.8 Successors and Assigns.  Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.
 
5.9 No Assignment.  Except as otherwise provided in this Agreement, the Optionee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion.  The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.
 
5.10 Severability.  The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.
 
5.11 Equitable Relief.  The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage.  Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.
 
5.12 Arbitration.
 
5.12.1  General.  Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 5.12 and the then most applicable
rules of the American Arbitration Association.  Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof.  Such arbitration shall be administered by the American
Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Palo Alto, California.
 
5.12.2  Selection of Arbitrator.  In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators (which shall be retired judges or corporate or litigation
attorneys experienced in executive compensation and stock options) provided by
the office of the American Arbitration Association having jurisdiction over Palo
Alto, California.  If the parties are unable to agree upon an arbitrator from
the list so drawn, then the parties shall each strike names alternately from the
list, with the first to strike being determined by lot.  After each party has
used four strikes, the remaining name on the list shall be the arbitrator.  If
such person is unable to serve for any reason, the parties shall repeat this
process until an arbitrator is selected.
 
5.12.3  Applicability of Arbitration; Remedial Authority.  This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
5.12.4  Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) of the costs and fees of the
arbitration.  Notwithstanding the foregoing, the prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees.
 
5.12.5  Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties.  If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
5.13 Headings.  The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.
 
5.14 Number and Gender.  Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past; (d)
references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.
 
5.15 Counterparts.                                This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
5.16 Complete Agreement.  This Agreement and the Plan constitute the parties’
entire agreement with respect to the subject matter hereof and supersede all
agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.
 
5.17 Waiver of Jury Trial.  TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL THE PARTIES
WAIVE THEIR RIGHT TO A TRIAL BY JURY.  THIS WAIVER WILL APPLY TO ALL CAUSES OF
ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS RELATED TO
THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF STATE OR
FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR CAUSES OF
ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE RECOVERY OF
DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS, AFFILIATES,
OFFICERS, EMPLOYEES OR AGENTS.
 

 
 

--------------------------------------------------------------------------------

 



 
CPI INTERNATIONAL, INC.
 
By:___________________________________
 
Its:___________________________________
 
OPTIONEE
 
______________________________________
Name:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DETAILS OF PERFORMANCE STOCK OPTION GRANT
 


 
Optionee Name:
 
Date of Grant:
December 5, 2008
Number of Shares of Common Stock:
 
Exercise Price Per Share:
US$10.00
Term of Option:
10 Years after date of grant



 
Employee Address:             ____________________________________________
 
____________________________________________
 
____________________________________________
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
NOTICE OF EXERCISE OF PERFORMANCE STOCK OPTION
 
CPI International, Inc.
 
811 Hansen Way
 
Palo Alto, California 94303-1110
 
Attn: Chief Financial Officer
 
Ladies and Gentlemen:
 
The undersigned hereby elects to exercise the option indicated below:
 
Option Grant Date: ____________________
 
Number of Shares Being Exercised:  ____________
 
Exercise Price Per Share: _________________
 
Total Exercise Price: $_____________
 
Method of Payment: ______________
 
Enclosed herewith is payment in full of the total exercise price.
 
My exact name, current address and social security number for purposes of the
stock certificates to be issued and the shareholder list of the Company are:
 
Name:_______________________________
 
 
Address:_____________________________

 
 
_____________________________

 
Social Security Number:________________
 
I understand that there may be adverse tax consequences to me as a result of the
exercise of the Option and/or any sale of the Shares, and I have consulted with
my own tax advisor regarding those consequences and I am not relying on the
Company for any tax advice.
 
I also agree that I will not sell or dispose of my Shares in violation of
applicable securities laws, Company policy (including applicable “black-out”
periods) or any agreement by which I am bound.
 
 
Sincerely,
 
Dated:_________________
______________________________

 
 
(Optionee’s Signature)

 

 
 

--------------------------------------------------------------------------------

 

SPOUSAL CONSENT
 
By his or her signature below, the spouse of the Optionee agrees to be bound by
all of the terms and conditions of the foregoing Option Agreement (including
those relating to the appointment of the Optionee as agent for any interest that
Spouse may have in the Option Shares).
 
OPTIONEE’S SPOUSE
 
______________________________
Signature
 
______________________________
Print Name
 

 
 

--------------------------------------------------------------------------------

 
